Citation Nr: 1409202	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-48 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right knee pain.

2.  Entitlement to a rating higher than 10 percent for left knee pain.

3.  Entitlement to a rating higher than 10 percent for musculoskeletal low back disability with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from October 1992 to May 1996.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on January 18, 2012; however, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to this hearing or any additional requests for an appeals hearing, the Board deems the Veteran's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his December 2009 VA Form 9, the Veteran reported treatment for his right knee at the VAMC Decatur, Georgia, over a six-year period.  The claims file currently contains records of treatment at the VAMC Atlanta (located in Decatur) from February 2006 to April 2006 only, which is far short of the six-year period the Veteran's reported.  The May 2009 VA examiner noted that the Veteran stated his last treatment had been in 2005/2006, and these are the most recent VA treatment records in the claims file.  It is unclear if these records still reflect the last time the Veteran sought VA treatment for any of his disabilities.  Nevertheless, as these records are now nearly eight years old, VA must ensure that any additional, more recent, VA treatment records have been obtained and associated with the claims file.

Additionally, the lay evidence of record suggests a worsening of the Veteran's disabilities.  In his Form 9, the Veteran reported that his range of motion of the back had gotten progressively worse and his back was stiffer.  In a November 2011 brief, the Veteran's representative stated that the increase in the Veteran's symptoms over the years had led him to retire early.  In a May 2013 brief, the Veteran's representative noted that the Veteran "continues to assert that his left knee disability is more painful and continues to worsen in both pain and range of motion."  Thus, this lay evidence suggests that the Veteran's symptoms have worsened and that they may have affected his employability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that TDIU is an element of increased ratings claims when raised by the record).  As such, new examinations are necessary to determine the current level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional VA medical records, including records from the VAMC Atlanta.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his bilateral knee and low back disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.
 
a.  With regard to the bilateral knee disabilities, the examiner should address limitation of motion, including any additional functional loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain; subluxation; instability; crepitus; nonunion or malunion of the tibia and fibula; and any other symptoms described by the Veteran.

b.  With regard to the low back disability, the examiner should address limitation of motion, including any additional functional loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain; incapacitating episodes; and any associated neurologic disability.  

c.  Finally, the examiner should provide an opinion as to the effect of these disabilities on the Veteran's employability.

3.  Thereafter, readjudicate the issues on appeal, in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

